Sheridan road is a public highway extending north from the city of Chicago to the State line, following generally the contour of the west shore of Lake Michigan. That part of Sheridan road north of the city of Chicago is by the Hard Road act of 1917 designated as Route No. 42. The road enters the corporate limits of the village of Glencoe from the east at a point about forty rods north of the south limit of the village and extends through the village in a northwesterly direction. That part of the road within the village is improved by a pavement laid in 1893, varying in width from eighteen feet to twenty-two feet. The road runs through the residence portion of the village and is used largely by motor vehicles traveling from and to Chicago. The State, through its Department of Public Works and Buildings, has taken over the road and has constructed three bridges within the limits of the village. The floor of one of these is about two feet higher than the floor level of the bridge which it replaced, and the floors of the other two are approximately ten feet higher than the floors of those which they replaced. The plan of the Department of Public Works and Buildings is to widen the street at narrow points so that it will have a uniform width of sixty-six feet and to re-locate the road at certain points in order to avoid sharp turns and steep grades. The width of the roadway on the bridges being constructed by the State is thirty feet and the plan provides for a pavement through the village thirty feet in width. Glencoe is a village having a population of less than 7500, and under the statute the State is required to bear the cost of improving and constructing the section of Route No. 42 within the village limits the same width and of the same materials as other sections of the route outside the corporate limits.
The first legal question arising is whether the village of Glencoe has the authority to initiate and prosecute proceedings *Page 222 
to condemn private property for the purpose of relocating, straightening and widening a street which is a section of the system of State highways. The determination of this question requires the consideration of all the pertinent provisions of the laws of this State regarding public roads and streets.
The system of State highways established by the act of 1921 includes all durable, hard-surfaced roads in the State improved by the State or by any county, or jointly by the State and any county, or jointly by the State and the Federal government. By an act passed at the same session of the General Assembly the Department of Public Works and Buildings is given full power and authority to construct the durable, hard-surfaced roads of the State under plans and specifications approved by it and to take by eminent domain proceedings such private property as it finds necessary for providing roadways or materials for use in the construction of the State highways. (Smith's Stat. 1923, p. 1849.) This act authorizes the department to delegate its power to construct, under its supervision, hard-surfaced roads to the counties of the State, but nowhere in this act or in any other is the department given power to delegate any of its authority to cities or villages. In 1913 there was a general revision of the law of this State in relation to roads and bridges, and by section 3 of the general act the Department of Public Works and Buildings is given general supervision of all highways and bridges which are constructed, improved and maintained, in whole or in part, by the aid of State money, and the power to approve and determine the final plans and specifications for all State aid roads and to let all contracts for the construction of the same. (Smith's Stat. 1923, p. 1783.) Section 6 of the act in relation to State highways gives to the Department of Public Works and Buildings, in addition to and not in limitation of its general powers, power to determine and adopt rules, regulations and specifications and to enter into *Page 223 
contracts covering all matters and things incident to the location, re-location, construction, repair, reconstruction, improvement and maintenance of State highways. Section 8 of the act provides that when a part or portion of a highway is taken over by the State as a part of the system of State highways it shall thereafter be constructed, reconstructed, repaired, improved and maintained by the State. Section 9 gives the Department of Public Works and Buildings the right to acquire any land necessary for the construction, re-location, widening or straightening of a State highway. Section 15 of the act gives the department power to restrict and regulate the use by public utilities of highways forming a part of the State system. (Smith's Stat. 1923, pp. 1850, 1851.) Sections 2, 7, 11 and 12 of the Hard Road act of 1917, which provides for the issuance of $60,000,000 worth of bonds for the purpose of constructing a State-wide system of durable, hard-surfaced roads, which system includes the street in question, give to the Department of Public Works and Buildings full authority to construct, maintain, supervise and regulate the use of roads built pursuant to the provisions of the act. Section 9 gives the department power to make minor changes in the location of the routes designated by the act, and limits the right of the department to the construction of highways within the corporate limits of cities and villages to such as are permitted by the general Road act of 1913. (Smith's Stat. 1923, p. 1834.) Section 9a of the general act provides that a road, or part thereof, lying within the corporate limits of any city or village having a population of 7500 or less, as shown by the last Federal census, shall be improved or constructed by the State to connect or complete by the most direct route any hard-surfaced road forming a part of the system of State highways constructed or being constructed to the corporate limits of such city or village, the cost of such road for the same width and of the same materials as outside the corporate limits to be paid entirely by *Page 224 
the State. (Smith's Stat. 1923, p. 1785.) This act merely fixes the minimum amount which must be paid by the State, but does not prevent the State from paying more if, as provided by section 7 of the Hard Road act of 1917, an extreme case is presented which in the opinion of the department requires the construction of the road of a greater width than eighteen feet.
By reading together the provisions of the road laws of this State hereinbefore mentioned, it is clear that the system of State highways which is placed under the exclusive control and jurisdiction of the Department of Public Works and Buildings includes all of the routes designated that are not within the corporate limits of cities and villages having a population of more than 7500.
The section of Route No. 42 within the corporate limits of the village of Glencoe is by the laws of this State placed under the general supervision and control of the Department of Public Works and Buildings, and it follows that the village authorities have no power to make any improvements on this highway without the consent of the department. The authority to improve the highway must be vested either in the State or in the municipality, otherwise there will be a conflict of jurisdiction and the interests of the public will suffer. If the authority to open, alter, widen and vacate streets given to cities and villages by section 65 of the Cities and Villages act is not modified by the Road and Bridge act, then a city or village could vacate and close a street designated by the State authorities, or by the county authorities with the approval of the Department of Public Works and Buildings, as part of the State highway system and thereby destroy the continuity and serviceability of the system. If the control of a street designated as a part of the State highway system remained with the city or village, then the State might establish one grade and the local authorities another, or the local authorities might destroy the section as a serviceable unit of the State highway system *Page 225 
by granting a franchise to a public utility for a use incompatible with the use of the highway as a part of the State-wide system. In the case at bar the Department of Public Works and Buildings is re-locating, straightening and widening Sheridan road within the corporate limits of the village of Glencoe, and in its construction of bridges it has raised the grade substantially above that theretofore established by the village. It is impossible to carry out the provisions of the Road and Bridge act establishing a Statewide system of improved highways without holding that the Department of Public Works and Buildings has exclusive control and supervision of all units of the State highway system outside of cities and villages having a population of more than 7500. If in the discretion of the department it is necessary to complete the system, it has authority to extend its jurisdiction over connecting units within the corporate limits of cities and villages in Cook county of a population of 20,000 or lesss.
The conclusion we have reached does not mean that the city or village may not by general taxation, or by special assessment or special taxation, improve the street which forms a part of the State highway system by paving a portion of it not paved by the State, by laying sidewalks along the street, by installing a system of drainage, or otherwise, provided it secures the consent and approval of the Department of Public Works and Buildings. Section 9a of the act of 1913 provides that the State highway may be improved for a greater width and of different materials through a city or village provided the Department of Public Works and Buildings agrees with the local authorities to make the change, but whatever the width of the improvement or the materials used, the improvement is made by and under the supervision of the department, the excess cost, if any, of the improvement made under such an agreement to be paid by the city or village. If the improvement is local in character the cost of it may be paid wholly or in part by special *Page 226 
taxation or special assessment, in accordance with the law governing methods of making local improvements. The provisions of the Road and Bridge act to which reference has been made do not repeal any of the provisions of the Local Improvement act, but the two acts must be construed together with respect to those portions of the State highway system which lie within the corporate limits of cities and villages where the State shall or may improve the highway, and where the authority granted by the two acts conflicts, the Local Improvement act is modified to the extent necessary to carry out the provisions of the acts providing for the establishment, improvement and maintenance of a State-wide system of durable, hard-surfaced roads.
In Village of Brookfield v. Ricker, 295 Ill. 316, we held that the local authorities had the right to improve by special assessment a road which had been designated by the county of Cook as a State aid road but which had not been taken over by the State. The street under consideration there had not been designated by the State as a part of a State-wide system of durable, hard-surfaced roads, and the decision was rendered prior to the adoption of the act of 1921, which establishes a system of State highways and places the same under the general supervision and control of the Department of Public Works and Buildings. What is said in the opinion in that case was said with reference to the question then before the court. The questions presented there were decided correctly. The section of highway now before us has been designated by a public act of this State as a part of the State highway system and it has been taken over by the State and is now being improved under State supervision. It follows that what was said in theBrookfield case has no application to the question presented in the case at bar.
The right to acquire land for re-locating, straightening and widening the section of the system of State highways here under consideration being by law vested exclusively in *Page 227 
the Department of Public Works and Buildings, the village of Glencoe had no authority to institute these proceedings and the legal objection challenging its right should have been sustained.